Motion Denied as Moot; Appeal Dismissed and Memorandum Opinion filed
May 9, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01122-CV

                            BEN CAVIL, Appellant

                                        V.

 FV-1 TRUST FOR STANLEY MORTGAGE CAPITAL HOLDINGS, LLC,
                         Appellee

                      On Appeal from County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0068250

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 25, 2012. The clerk’s
record was filed January 2, 2013. No reporter’s record was taken. No brief was
filed. On February 13, 2013, appellee filed a motion to dismiss the appeal as moot
because appellant was no longer in possession of the property.

      On March 21, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before April 22, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
Appellee’s motion to dismiss the appeal is denied as moot.



                                            PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                        2